99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Joseph L. HILL, Appellant.
No. 95-4230.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 25, 1996.Decided Oct. 3, 1996.

Before MAGILL, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Joseph L. Hill appeals the 130-month sentence imposed by the district court's1 after he pleaded guilty to possessing cocaine base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1).  Counsel filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), and was granted leave to withdraw.  Hill was given an opportunity to file a supplemental brief, but did not do so.  We affirm.


2
In her Anders brief, counsel suggests only that the district court erred in denying Hill's motion to suppress evidence seized in conjunction with the stop and search of his vehicle.  We conclude this argument is not properly before us because, by entering an unconditional guilty plea, Hill waived any claim that the stop and search violated the Fourth Amendment.   See United States v. Jennings, 12 F.3d 836, 839 (8th Cir.1994) (citing Fed.R.Crim.P. 11(a)(2)).


3
Having carefully reviewed the record, we have found no other nonfrivolous issue for appeal.   See Penson v. Ohio, 488 U.S. 75, 80 (1988).


4
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska